                 Case 18-34902-JKS                         Doc 1-1 Filed 12/20/18 Entered 12/20/18 13:49:20                                                Desc List
                                                                                                                                                                  12/20/18 12:43PM
                                                             of 20 Largest Creditors Page 1 of 3

 Fill in this information to identify the case:
 Debtor name Icon Eyewear, Inc.
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Packaging                                                                                                                                                            $2,434,088.07
 17/F. Wenzhou
 International Trade
 Centre
 8 Liming Rd.,(W).
 Rd(W), Wenzhou
 CHINA
 Wenzhou, China
 LinHai KaiFei                                                                                                                                                          $880,419.67
 Optical Co., Ltd.
 DeFen Banyan
 Industrial Zone
 DuQiao Town,
 LinHai, Taizhou
 Zhejiang Province,
 CHINA
 Ephraim Zinkin                                                                                                                                                         $400,000.00
 487 Harrison
 Avenue
 Highland Park, NJ
 08904
 Calares -                                                                                                                                                              $291,500.00
 Naturalizer/Franco
 830 Maryland
 Avenue
 Saint Louis, MO
 63105
 FedEx Freight                                                                                                                                                          $150,143.62
 2200 Forward Drive
 Harrison, AR
 72602-0840
 1001 Sixth                                                                                                                                                             $103,121.98
 Associates
 ABS Partners Real
 Estate, LLC
 200 Park Avenue
 South
 New York, NY 10003

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 18-34902-JKS                         Doc 1-1 Filed 12/20/18 Entered 12/20/18 13:49:20                                                Desc List
                                                                                                                                                                  12/20/18 12:43PM
                                                             of 20 Largest Creditors Page 2 of 3

 Debtor    Icon Eyewear, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Janice Ahn                                                                                                                                                             $100,000.00
 690 Long Bridge
 Street
 #1301
 San Francisco, CA
 94158
 IP Holdings Unltd                                                                                                                                                        $93,750.00
 LLC
 103 Foulk Road
 Suite 116
 Wilmington, DE
 19803
 Chase Card                                                                                                                                                               $77,802.75
 Services
 PO Box 15153
 Wilmington, DE
 19886-5153
 AAA License                                                                                                                                                              $63,012.29
 Company LLC
 1231 Long Beach
 Avenue
 Los Angeles, CA
 90021
 Michael Cotton                                                                                                                                                           $62,800.00
 77 East 119th Street
 Apt 2
 New York, NY 10035
 Park City Group                                                                                                                                                          $55,420.71
 299 S. Main Street
 Suite 2225
 Salt Lake City, UT
 84111
 B & G Plastics, Inc.                                                                                                                                                     $50,775.22
 37 Empire Street
 Newark, NJ
 07114-1409
 O.E.C. Express                                                                                                                                                           $46,478.20
 Corp.
 153-63 Rockaway
 Blvd.
 Jamaica, NY 11434
 Market Connect                                                                                                                                                           $39,976.07
 Group
 200 Broadacres
 Drive
 Bloomfield, NJ
 07003
 Paige Packaging                                                                                                                                                          $38,993.10
 1 Paul Kohner Place
 Elmwood Park, NJ
 07407



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 18-34902-JKS                         Doc 1-1 Filed 12/20/18 Entered 12/20/18 13:49:20                                                Desc List
                                                                                                                                                                  12/20/18 12:43PM
                                                             of 20 Largest Creditors Page 3 of 3

 Debtor    Icon Eyewear, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Williamson-Dickie                                                                                                                                                        $34,428.73
 Mfg. Co.
 509 W Vickery Blvd.
 Fort Worth, TX
 76104
 Lawrence Service                                                                                                                                                         $32,604.26
 LLC
 1405 Xenium Lane
 North
 Suite 250
 Plymouth, MN 55441
 Gottlieb, Rackman &                                                                                                                                                      $31,312.87
 Reisman, P.C.
 270 Madison
 Avenue
 New York, NY
 10016-0601
 Bureau Veritas                                                                                                                                                           $30,867.70
 Hong Kong WIRE
 1/F Pacific Trade
 Center
 2 Kai Hing Road
 Kowloon Bay
 Hong Kong




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
